 11IIn the Matter of PRECISION MANUFACTURING CORPORATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS(A. F. OF' L)Case No.R-5076.-Decided May 4, 1943Mr. Edward Geremia,of Fall River,Mass., andHinckley, Allen;-Tillinghast & Wheeler,byMr. Isadore Paisner,of Providence, R. I.,for the Company.Mr. Edward V. McDonough,of Providence,R. I., for the I. A. M.Mr. Richard Linsley,of Boston, Mass., for the U. E.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS,STATEMENT OF THE CASEUpon a petition duly filed by International Association of Machinsts, (A. F. of L), herein called-the I. A. M., alleging that a ques-tion affecting commerce had arisen concerning the representationof employees of Precisi6n Manufacturing Corporation, Fall River,Massachusetts, herein called the Company, the National Labor- Rela-tions Board provided for an appropriate hearing upon due notice'be-fore Robert E. Greene, Trial Examiner. Said hearing was held at Fall--River, Massachusetts, on March 29, 1943.The Company, the I. A. M.,and the United Electrical, Radio & Machine Workers of America,herein called the U. E., appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At the hearing the Company moved for a continuance of the:,hearing until such time as it has received permission from the NavyDepartment to reveal certain statistical information as to its, proposedproduction and the number of its employees.The Trial Examinerdenied the motion.The Company then moved the Board to withholditsDecision and Direction of Elections until the Navy Departmentpermitted the release of this information which the Company deemedessential for a proper presentation of its case.For reasons appearing-49 N. L. R. B., No. 58.438' PRECISIONMANUFACTURINGCORPORATION439in SectionV, infra,the motion is hereby denied: The Trial Examiner'srulings- made- at the hearing are free from prejudicial error and arehereby affirmed.On April 12, 1943; the Company and the I. A. M.filed,briefs which the Board has -considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY-Precision Manufacturing Corporation, a subsidiary of Excel Foun-dry & Machine Co., Inc., is a Delaware corporation maintaining itsoffice and principal place of business in Fall River, Massachusetts.TheCompany operates a plant at which it is engaged primarily in theassembling of items of naval' ordnance.Except for certain rightsand property owned by the Company, the plant is Government owned,and the Company operates the plant for the Navy Department undera fixed fee contract.During the first.6 months of 1942, the Companyreceived iron, steel, copper, brass, bronze, lead, and other metals valuedat $8,256.51.Of this material, $24,676.95 worth was used at -the FallRiver plant and the balance was shipped to unaffiliated plants through-out-the United States which act as subcontractors for the Companyin the manufacture of parts ultimately destined to be assembled bythe Company.Approximately 95 percent of the foregoing materialwas purchased and received from points outside of the, Commonwealthof Massachusetts.All of the Company's product is manufactured forthe Navy Department.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, affiliated with the Amer-ican Federation of Labor, is a labor organization admitting to member-ship employees of the Company.' ,United 'Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmittin'g to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION 'and that, by letter, dated January-25, 1943, the Company' advised theT.A. M. that it desired to,habe,such questibn`decided'by,the Board. .A,.statement, of',the,Regional Director;'introduced' into evidence 'at 440DElOI,SIONS'.OF NATIONAL 'LABOR RELATIONS BOARDthe hearing,.indicatesthat bothunions represent a substantial -numberof-employees in the unit alleged, to be appriproate 1We findthat a question affectingcommerce has;arisen concerningthe representation of employeesof the Company, within themeaningof Section 9 (c) and Section 2,(6) and(7) of the Act. . 'IV.THE APPROPRIATE UNITSThe parties agree, and we find, that the following may be an appro-priate bargaining unit : all employees of the Company, including theproduction,' inspection, receiving, and shipping, and stores and .cribsdepartments, but excluding executive; personnel department employees,treasury department employees, administrative employees, central fileemployees; mail and messenger employees, accounting employees, time-keepers; supervisors, foremen 'group leaders,' procurement departmentemployees, engineering and drafting, employees, plant security em-ployees, plant engineering employees; planning, and forecasting em-ployees, supplies department employees, senior tool inspectors, seniorproduction inspectors, and clerical employees.A dispute exists withrespect to only three categories, production clerical employees, first-piece' inspectors, and maintenance employees.Production clerical employees:The parties agree that office cleri-cal employees are to be excluded.The Company and the I. A. M.desire to exclude production clericals, whereas the U.' E. desirestheir :inclusion. 'These employees include typists, stenographers,bookkeepers; ,etc.They are segregated in rooms of their own in theplant and do not come into contact with the production workers.The hours 'of both office and production clerical employees are thesame, and are, different from the hours of production employees:All clerical employees are paid on a salary basis as distinguishedfrom the hourly basis for' production employees.Accordingly, weshall' exclude production clerical employees from the unit.-'F,irst-piece inspectors:Both unions wish to include, and the Com-pany'seeksto exclude, first-piece inspectors.The record shows thatthese. employees receive a substantially" higher wage rate than doordinary inspectors ; . that. their, duties , require greater, knowledgeand "skill" thanare exe'rcised by ordinaryinspectors;and that they.are considered 'on' a par with senior production' and senior tool0The Regional'Director reported that the I. A: M. submitted 213 cards dated as follows:119 in 7942,61 in 1943, and 33 undated;that 200 cards bore apparently genuine originalsignatures;that the names of 121 persons whose names appeared on the cards were listedon the cthpany's pa'roll of February 6, ,1943,-which"contained the names of 418 persons.1n;the alleged unit comprising both,production and maintenance employees.'.The U.E. submitted,173 cards,all of which bore apparentlygenuine original signatures;persona,-whose names appeared,on the, cards were listed on'the Company,'s pay roll ofFeb6and"they"were dated'as' follows:4 in 1942,'165 in 1943;'and 4'undat4.The names of 114ruary 6, 1943,which contained the names of 418 persons in the alleged appropriate unit. PRECISION MANUFACTURING CORPORATION441inspectors, who'are excluded from the unit-by agreement.Althoughthe first-piece inspectors appear to have less supervisory authoritythan the senior production and senior tool inspectors, we thinly ' thattheir' interest's aremore closely identified with these of the lattergroup and we shall, accordingly, exclude them from the unit..Maintenance employees:The Company and the` I. A. M, desirethe' inclusion, of the maintenance employees.The U. E. ,desires theirexclusion on the ground that 'it did not 'make any organizationaldrive among them.2A field organizer for the U. E. testified, thatthe U. E.'s policy is to organize only the production workcrs.'of theCompany. It appears that the maintenance employees were origi-nally hired, through the A. F. of L. Building Trades Council inFall River, and the U. E., not wishing to engage in a jurisdictionaldispute, has made no effort to organize them.However,, the * fieldorganizer admitted that,the U. E. would not' object' to organizingmaintenance employees if they were not A. F. of L. 'members.Hefurther stated that the U. E. would have no objection to a'.separateelection for maintenance employees, in which case the U. E. wouldnot care to appear on the ballot.employees should be included in the same unit as production em-ployees.,We are of the opinion that they might appropriately beso included.It is evident, however, that they could also functioneffectively as a separate bargaining unit:Accordingly, we shalldirect that the question ,concerning representation which has arisenshall be resolved by two elections by secret ballot among (a) theemployees in the Company's maintenance department, excludingsupervisory employees, to determine whether or not those eligible tovote desire to be represented, - for the purposes of collective bar-gaining, by the I. A. M., and among (b) all the production employees,to determine whether those eligible to vote' desire to be represented,for' the' purposes of collective bargaining, by the I. A .M., 'or by theU., E., or by neither.`Upon the result of these elections will depend in part the appropriateunit or units. If the employees in the maintenance department select thesame bargaining representative as the one chosen by the remainingemployees, they will be merged into a single unit with such employees.If- no union receives a majority of` the votes cast by the maintenanceemployees, we `shall"dismiss the petition with respect to them.'2 The Trial Examiner,stated for the record that there were 52 names on the maintenancedepartment pay roll of. February' 6, 1343.'Of, these employees,14 had'aigned'I.A.'M. cardsand r none;had signed U. E. cards.,, 442DECISIONSOF NATIONALLABOR, RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESThe Company alleges that certain statistical data, which it is pre-vented from disclosing by U. S. Navy order, is so inextricably boundup with its case that it is unable to make its position clear until suchtime as the information may be released. From 'a letter dated February26, 1943,, sent to the Regional Office of the Board and introduced inevidence at the hearing it is apparent that the Company has referenceto the problem of the expanding unit.-During the summer of 1942 the U. E., the present intervenor, fileda petition ,requesting certification in the same unit now being sought.As the result of the Company's allegations that it expected to expanditsproduction department from 130 employees to 2,000 employeeswhen it got into full production, the petition was dismissed.OnJanuary 30, 1943, the I. A. M. filed the petition in the instant case.The Company now repeats its contention that no election should bedirected at this time, on the ground that a certification would bq, pre-mature, in that a large number of employees who are expected to beemployed would have no voice in the choice of their representatives.In support of its argument, advanced in its letter of February 26, 1943,the Company prepared a chart which was introduced into evidence,showing that it employed, at the time of the hearing, approximatelyone-fourth-of its expected full complement of employees.The chartindicated that about one-third of the full complement would be em-ployed by April 30, 1943, but that the ultimate total would not bereached until the very end of 1943.The letter also contained the'following statement :At the present time, the growth .in the number of this Com-pany's employees has not been as rapid as was anticipated lastsummer, * * *,IIt now appearsthat the plantis in actual production and that thereis a substantial number of'employees presently on, the pay,roll, includ-ing employees in substantially,all the categories which the Companyexpects ultimately to employ.We do not believe that the large numberof 'employees now working at the plant should be deprived,simplyBecause`the' Companyintends to expand its working, staff, of theirright at`'the'preSent timeto bargain collectively with the Company,11as provided' in the Act.We shallaccordingly proceed with an imme-diate determination Hof 'repre`sentati' es.1Since the Company's plant expansion may triple the number of pro-duction employees within.,a comparatively shorttime,. we. shall not,'as- theresult of this proceeding,adhere to our usual rule of refusing to PRECISION MMANUFACTUR'ING CORPORATION443-entertain a petition for investigation and certification of representa-tives within 1 year after we have issued a certification.We shall,instead, entertain a new petition for an investigation and certificationof representatives at any time following issuance of certification in-this proceeding, provided we are satisfied, under all the circumstancesthen shown (including proof that there has been a substantial increasein the number of employees of the Company and that the petitionerrepresents a substantial number of employees) that a question con-cerning representation affecting commerce has arisen.3We shall direct that the question concerning representation which-has arisen be resolved by an election by secret ballot among the em-ployees in the two groups described above who were employed: duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the' Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations=Series 2, as amended, it isherebyDIREoTm that, -as part of the investigation to ascertain representa-tives for the purposes'of collective bargaining with Precision Manu-facturing Corporation, Fall River, Massachusetts, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) clays from the date of this Direction, under thedirection and supervision of the Regional Director for the First Re-gion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules and Regu-lations, among the following groups of employees who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation'or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause:1.All employees of the Company, including the production, inspec-tion, receiving and shipping, and stores and cribs departments, butexcluding executive, personnel department employees, treasury de-partment employees, administrative employees, central file employees,3 SeeMatter of Westinghouse Electric & Mfg.Co. andInternationalAssociationofMa-chinists,Local 804(A F. of L), 38 N L.R B 404.I 11444DEICQSIONS OF NAI1ONAL LABOR ^ RELATIONS BOARDmails and messenger 'employees, accounting employees, timekeepers;supervisors, foremen group leaders, procurement department em-ployees, engineering and drafting employees, plant security employees,.plant engineering employees, planning and, forecasting employees,supplies department employees, senior tool inspectors, senior produc-tion inspectors, clerical employees, production clerical employees, and.first-piece inspectors, to determine whether they desire to be repre-sented by International Association of Machinists, affiliated with theAmerican Federation of Labor, or by United Electrical, Radio &Machine Workers of America,- affiliated with the Congress of Indus-trialOrganizations, for the purposes of collective bargaining, or byneither;2.All the employees in the Company's maintenance department,excluding supervisory employees, to determine whether or not theydesire to be represented by International Association of Machinists,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.